Willson, Judge.
This conviction is based solely upon circumstantial evidence, and the inculpatory circumstances tending to establish the defendant’s guilt of the murders are of an unsatisfactory and inconclusive character. We shall not consume time in reciting the facts proved, as the Reporters will publish them.
After a thorough consideration of the evidence as it is before us, we must say that the convibtion is not warranted thereby, and the court erred in refusing to grant defendant a new trial upon the ground that the evidence did not support the verdict.
The judgment is reversed and the cause remanded.

Reversed and remanded.